Citation Nr: 1120573	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-40 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to a increased schedular disability rating in excess of 30 percent for bilateral intradermal cysts of the labia majora (vaginal cysts).

2.  Entitlement to an extra-schedular disability rating in excess of 30 percent for bilateral intradermal cysts of the labia majora (vaginal cysts).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from October 1944 to July 1946.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied a rating in excess of 30 percent for vaginal cysts.

The the issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an extra-schedular rating in excess of 30 percent for bilateral intradermal cysts of the labia majora (vaginal cysts) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Vaginal cysts are manifested by symptoms such as intradermal cysts, odor, and itching not controlled by continuous treatment.



CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent for vaginal cysts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.116, Diagnostic Code 7611 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed her increased rating claim in July 2008.  Thereafter, she was notified of the provisions of the VCAA by the RO in correspondence dated in July 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim, identified the Veteran's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in July 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence. A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  Her service treatment records and post-service VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with a VA medical examination in August 2008 to determine the current severity of the Veteran's disability.  The Board finds the case is adequately developed for appellate review.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's disorder is rated under Diagnostic Code 7611 for disease or injury of the vagina. Such disorders are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (diagnostic codes 7610 through 7615), specifically 38 C.F.R. § 4.116.  Under Diagnostic Code 7611 for disease or injury of the vagina, a noncompensable evaluation is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is warranted for symptoms that require continuous treatment.  A 30 percent rating is assigned for symptoms not controlled by continuous treatment.

Factual Background and Analysis

The Veteran was granted service connection for vaginal cysts in a December 1946 RO decision due to an in-service diagnosis. 

In VA progress notes dated in December 2007 and March and May 2008, the Veteran reported that her health has been good and that she was working in a nursing home as a receptionist.  In the December 2007 report, she reported she no longer plays golf but walks on a daily basis.  The examiner noted no bladder dysfunction or dysuria, and no vaginal bleeding, irritation, or discharge.  

In a July 2008 VA gynecology report, the Veteran complained of recurrence of a cyst.  The examiner noted a history of small cysts, but noted she previously had a large cyst removed.  She complained of itching, but no discharge, and she stated that she had odor and cleans all the time.  The examiner noted no bladder dysfunction or dysuria, and no vaginal bleeding, irritation, or discharge.  Upon examination, the physician noted she has seven small subacaus cysts on the left lower labia and almost near the varicose vein.  They were not infected.  The vagina contained no lesions and her cervix was clean without any mass or abnormality.  The diagnosis was sebaceous cyst of the vulva bilaterally and varicose vein of the left vulva.  The examiner suggested excision of the lesions since she is symptomatic.  She was also prescribed hydrocortisone cream to apply for itching as needed. 

During an August 2008 VA examination, the Veteran reported she works in a nursing home as a receptionist but that she also worked in a preschool kindergarten and got scabies from them.  She stated she was a teacher for 23 years.  Upon examination, the examiner noted she had no stress incontinence of urgency, but she has urgency and urgency incontinence for the past year.  He looked healthy for her age. There was a small group of intradermal cysts like beads located over the left lower labia majora.  There was one large 1 cm on the right mild labia majora and a single varicose vein on the left upper labia.  The examiner noted that she had a 3 mm hemangioma of the lower left labia minus.  The examiner also noted an atrophic vagina with small introitus, clean cervix, and small uterus.  The diagnosis was bilateral intradermal cysts of the labia major, present when she was in service.  In comparison to the previous notes, the cysts are larger and the symptoms are more.  The examiner noted that the old record was not available to confirm.  

In an August 2008 VA examination addendum, the examiner noted that the Veteran's claims file was reviewed. 

In a May 2009 letter submitted by the Veteran, M. G., M.D., reported that the Veteran could call if she continued to have urinary frequency and other symptoms she had mentioned.  The Veteran had annotated the letter to indicate symptoms including incontinence, odor, underwear stains, itch - cream does not help, irregular stream, and necessity to have immediate access to ladies room always. 

In an October 2009 substantive appeal, the Veteran asserted that medical evidence shows that she has a greater functional loss not considered thoroughly, and that she had an exceptional or unusual disability picture with such related factors as marked interference with employment.  She reported she works part-time at a nursing home, and also volunteers at a local school.  Because of severe urinary frequency, she must always have immediate access to a restroom at both sites. 

A September 2009 VA radiology report indicates the Veteran had calcifications in the uterus, likely within fibroids. 

In a January 2010 letter, the Veteran again stated that she is under constant supervision by her physician and that she has vaginal examinations done when necessary.  She stated she continues to be bothered by constant itch, vaginal discharge, odor, and incontinence. 

In this case, the only schedular criteria under which the Veteran's vaginal disability warrants a compensable rating are those in Code 7611 (for general disability of female reproductive organ), and as noted above, the Veteran already has the maximum rating provided under that Code.  Consequently, a schedular rating in excess of 30 percent is not warranted for the Veteran's vaginal disability for any period of time during the appeal period.  See Hart, 21 Vet. App. at 509-10.

Extra-schedular consideration is addressed in the remand. 


ORDER

Entitlement to a schedular disability rating in excess of 30 percent for bilateral intradermal cysts of the labia majora (vaginal cysts) is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  Information concerning the VCAA was provided to the Veteran by correspondence dated in April 2009.

The Veteran contends that she is entitled to an increased rating for her service-connected vaginal cyst disability, currently rated at 30 percent disabling.  

In an August 2008 VA examination, the examiner noted that the Veteran had urgency and urgency incontinence.  The Veteran also reported in her substantive appeal that she must have an immediate access to a ladies room both at her workplace as a receptionist on weekend, and during her volunteer time with a local school. 

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).

The Board notes that in the August 2009 supplemental statement of the case, the RO did not determine whether her condition presented an exceptional disability picture which warrants an extra-schedular evaluation.  As the Veteran has submitted evidence consisting of symptoms not contemplated by the VA schedule, the case warrants extra-schedular consideration, and referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who treated the Veteran for her service-connected vaginal disability since July 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the AMC/RO should refer the Veteran's claim for a rating in excess of 30 percent for vaginal cysts to the Chief Benefits Director of VA's Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


